United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3716
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Alonzo Wright,                           *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: May 14, 2002

                                   Filed: May 20, 2002
                                    ___________

Before McMILLIAN, FAGG, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Alonzo Wright was convicted of robbing an Omaha, Nebraska credit union.
Wright appeals the district court’s* denial of his motion for acquittal, contending the
evidence was insufficient to identify him as the robber. We review the sufficiency
of evidence in the light most favorable to the verdict. United States v. L.B.G., 131
F.3d 1276, 1277 (8th Cir. 1997). The bank teller from whom the robber demanded
money testified in court that Wright was the robber. The teller’s uncorroborated

      *
        The Honorable Richard G. Kopf, Chief Judge, United States District Court
for the District of Nebraska.
testimony alone is a sufficient basis for conviction. Id. at 1278. Further, the
conviction is supported by numerous pieces of circumstantial evidence. We thus
affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-